DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application Number 16/165,258, filed on October 19, 2018.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on September 15, 2020 has been considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claims 1 and 3-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Huang (U.S. Patent Publication 2015/0241659).
With regard to independent claim 1, Huang teaches an imaging lens (page 1, paragraph [0003] and Figure 1) comprising: a first lens (Figure 1, element 110) having negative refractive power (page 4, paragraph [0062], lines 1-2); an aperture stop (Figure 1, element 100); a second lens( Figure 1, element 120); a third lens (Figure 1, element 130); a fourth lens (Figure 1, element 140); a fifth lens (Figure 1, element 150); and a sixth lens (Figure 1, element 160), arranged in this order from an object side to an image plane side, wherein said fifth lens is formed in a shape so that a surface thereof on the image plane side is concave at a paraxial region thereof (page 4, paragraph [0066], lines 3-4; Figure 1, element 152 and page 6, Table 1, data for S11), said fifth lens is formed in the shape so that the surface thereof on the image plane side has an aspheric shape (page 4, paragraph [0066], line 4) having an inflection point (page 4, paragraph [0066], lines 6-8), and further satisfying the conditional expressions, as defined: 40 < ν1 < 75 and D56 < D12 (pages 5 and 6, Table 1).
With regard to dependent claim 3, Huang teaches all of the claimed limitations of the instant invention as outlined above with respect to independent claim 1, and further teaches such an imaging lens satisfying the conditional expression 0.5 < f2/f3 < 3, as defined (pages 5 and 6, Table 1).
With regard to dependent claim 4, Huang teaches all of the claimed limitations of the instant invention as outlined above with respect to independent claim 1, and further teaches such an imaging lens satisfying the conditional expression 0.3 < f23/f < 1.2, as defined (pages 5 and 6, Table 1).
With regard to dependent claim 5, Huang teaches all of the claimed limitations of the instant invention as outlined above with respect to independent claim 1, and further teaches such an imaging lens satisfying the conditional expression -4 < f4/f < -0.4, as defined (pages 5 and 6, Table 1).

Claims 1, 2, 4, 6 and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Noda et al (U.S. Patent Publication 2015/0124333).
With regard to independent claim 1, Noda et al teaches an imaging lens (page 1, paragraph [0002] and Figure 1) comprising: a first lens (Figure 1, element L1) having negative refractive power (page 1, paragraph [0009]); an aperture stop (Figure 1, element St); a second lens (Figure 1, element L2); a third lens (Figure 1, element L3); a fourth lens (Figure 1, element L4); a fifth lens (Figure 1, element L5); and a sixth lens (Figure 1, element L6), arranged in this order from an object side to an image plane side, wherein said fifth lens is formed in a shape so that a surface thereof on the image plane side is concave at a paraxial region thereof (page 4, paragraph [0064], lines 7-8), said fifth lens is formed in the shape so that the surface thereof on the image plane side has an aspheric shape (page 10, paragraph [0066], line 4) having an inflection point (Figure 1), and further satisfying the conditional expressions, as defined: 40 < ν1 < 75 and D56 < D12 (page 10, Table 1).
With regard to dependent claim 2, Noda et al teaches all of the claimed limitations of the instant invention as outlined above with respect to independent claim 1, and further teaches such an imaging lens satisfying the conditional expression 0.05 < D12/f < 0.8, as defined (page 10, Table 1).
With regard to dependent claim 4, Noda et al teaches all of the claimed limitations of the instant invention as outlined above with respect to independent claim 1, and further teaches such an imaging lens satisfying the conditional expression 0.3 < f23/f < 1.2, as defined (page 10, Table 1).
With regard to dependent claim 6, Noda et al teaches all of the claimed limitations of the instant invention as outlined above with respect to independent claim 1, and further teaches such an imaging lens satisfying the conditional expression 0.3 < |f5|/|f6| < 3, as defined (page 10, Table 1).
With regard to dependent claim 7, Noda et al teaches all of the claimed limitations of the instant invention as outlined above with respect to independent claim 1, and further teaches such an imaging lens satisfying the conditional expression -5 < f6/f < -0.5, as defined (page 10, Table 1).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Tang et al (U.S. Patent Publication 2016/0124185).
With regard to independent claim 1, although Tang et al teaches an imaging lens (page 1, paragraph [0003] and Figure 5A) comprising: a first lens (Figure 5A, element 510) having negative refractive power (page 14, paragraph [0170], lines 1-2); a second lens (Figure 5A, element 520); a third lens (Figure 5A, element 530); a fourth lens (Figure 5A, element 540); a fifth lens (Figure 5A, element 550); and a sixth lens (Figure 5A, element 560), arranged in this order from an object side to an image plane side, wherein said fifth lens is formed in a shape so that a surface thereof on the image plane side is concave at a paraxial region thereof (page 15, paragraph [0174], lines 3-4), said fifth lens is formed in the shape so that the surface thereof on the image plane side has an aspheric shape (page 15, paragraph [0174], lines 4-6) having an inflection point (page 15, paragraphs [0181] and [0182]), and further satisfying the conditional expressions, as defined: 40 < ν1 < 75 and D56 < D12 (page 15, Table 9), Tang et al fails to teach such an imaging lens comprising an aperture stop.  However, it should be noted that providing an aperture stop is known in the optical art such that it would have been obvious to one of ordinary skill in the art before the effective fining date of the instant invention to modify the imaging lens, as taught by Tang et al, with an aperture stop, to control light input into the optical system.
With regard to dependent claim 6, Tang et al teaches all of the claimed limitations of the instant invention as outlined above with respect to independent claim 1, and further teaches such an imaging lens satisfying the conditional expression 0.3 < |f5|/|f6| < 1.5, as defined (page 15, Table 9).
With regard to dependent claim 8, Tang et al teaches all of the claimed limitations of the instant invention as outlined above with respect to independent claim 1, and further teaches such an imaging lens satisfying the conditional expression 0.05 < D56/f < 0.35, as defined (page 15, Table 9).

Claims 1, 6, 7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Hsu et al (U.S. Patent Number 10,353,176).
With regard to independent claim 1, although Hsu et al teaches an imaging lens (column 1, lines 16-19 and Figure 1A) comprising: a first lens (Figure 1A, element 110) having negative refractive power (column 9, line 27); a second lens( Figure 1A, element 120); a third lens (Figure 1A, element 130); a fourth lens (Figure 1A, element 140); a fifth lens (Figure 1A, element 150); and a sixth lens (Figure 1A, element 160), arranged in this order from an object side to an image plane side, wherein said fifth lens is formed in a shape so that a surface thereof on the image plane side is concave at a paraxial region thereof (column 10, lines 16-17), said fifth lens is formed in the shape so that the surface thereof on the image plane side has an aspheric shape (column 10, line 18) having an inflection point (Figure 1A), further satisfying the conditional expressions, as defined: 40 < ν1 < 75 and D56 < D12 (column 10, Table 1), and an aperture stop (Figure 1A, element 100), Hsu et al fails to teach such an imaging lens wherein the aperture stop is positioned after the first lens. However, it should be noted that providing an aperture stop is known in the optical art such that it would have been obvious to one of ordinary skill in the art before the effective fining date of the instant invention to modify the imaging lens, as taught by Hsu et al, by repositioning the aperture stop, to control light input into the optical system.
With regard to dependent claim 6, Hsu et al teaches all of the claimed limitations of the instant invention as outlined above with respect to independent claim 1, and further teaches such an imaging lens satisfying the conditional expression 0.3 < |f5|/|f6| < 1.5, as defined (column 10, Table 1).
With regard to dependent claim 7, Hsu et al teaches all of the claimed limitations of the instant invention as outlined above with respect to independent claim 1, and further teaches such an imaging lens satisfying the conditional expression -5 < f6/f < -0.5, as defined (column 10, Table 1).
With regard to dependent claim 9, Hsu et al teaches all of the claimed limitations of the instant invention as outlined above with respect to independent claim 1, and further teaches such an imaging lens satisfying the conditional expression 0.2 < La/Hmax < 1.5, as defined (column 13, line 39).

Claims 10, 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al (U.S. Patent Number 10,495,850).
With regard to independent claim 10, although Wu et al teaches an imaging lens (column 1, lines 15-18) comprising: a first lens (Figure 1A, element 110) having negative refractive power (column 4, lines 24); a second lens (Figure 1A, element 120); a third lens (Figure 1A, element 130); a fourth lens (Figure 1A, element 140); a fifth lens (Figure 1A, element 150); and a sixth lens (Figure 1A, element 160), arranged in this order from an object side to an image plane side, wherein said fourth lens is formed in a shape so that the surface thereof on the image plane side has an aspheric shape (column 9, line 9), said fifth lens is formed in the shape so that the surface thereof on the image plane side is concave at a paraxial region thereof (column 9, lines 13-14), said fifth lens is formed in the shape so that the surface thereof on the image plane side has an aspheric shape (column 9, line 14) having an inflection point (column 4, lines 62-65)), and further satisfying the conditional expressions, as defined: 40 < ν1 < 75,  40 < ν2 < 75, 0.05 < D12.f < 0.8 and 0.05 < D56/f < 0.35 (column 10, Table 1), Wu et al fails to teach such an imaging lens where the first lens is formed in a shape so that a surface thereof on the object side has an aspheric shape.  However, it should be noted that providing an aspheric surface in the optical art is a known technique in optical design such that it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to modify the imaging lens, as taught by Wu et al, with an aspherical lens surface to correct for aberrations.
With regard to dependent claim 15, Wu et al teaches all of the claimed limitations of the instant invention as outlined above with respect to independent claim 1, and further teaches such an imaging lens satisfying the conditional expression -5 < f6/f < -0.5, as defined (column 10, Table 1).
With regard to dependent claim 16, Wu et al teaches all of the claimed limitations of the instant invention as outlined above with respect to independent claim 1, and further teaches such an imaging lens satisfying the conditional expression D56 < D12, as defined (column 10, Table 1).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 16 of copending Application Number 17/020,907 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both teach an imaging lens having six lenses as outlined below.

U.S. Patent Application Number 17/202,915
U.S. Patent Application Number 17/202,907
Claim 1
An imaging lens comprising: a first lens having negative refractive power; an aperture stop; a second lens; a third lens; a fourth lens; a fifth lens; and a sixth lens, arranged in this order from an object side to an image plane side, wherein said fifth lens is formed in a shape so that a surface thereof on the image plane side is concave at a paraxial region thereof, said fifth lens is formed in the shape so that the surface thereof on the image plane side has an aspheric shape having an inflection point, and said first lens has an Abbe’s number νl, and said first lens is disposed away from the second lens by a distance D12 on an optical axis thereof and said fifth lens is disposed away from the sixth lens by a distance D56 on the optical axis thereof so that the following conditional expressions are satisfied: 40 < νl < 75, D56 < D112.
Claim 10
An imaging lens comprising: a first lens having negative refractive power; a second lens; a third lens; a fourth lens; a fifth lens; and a sixth lens having negative refractive power, arranged in this order from an object side to an image plane side, wherein
said first lens is formed in the shape so that the surface thereof on the object plane side has an aspheric shape, said fourth lens is formed in the shape so that the surface thereof on the image plane side has an aspheric shape,  said fifth lens is formed in a shape so that a surface thereof on the image plane side is concave at a paraxial region thereof, said fifth lens is formed in the shape so that the surface thereof on the image plane side has an aspheric shape having an inflection point, and said first lens has an Abbe’s number ν1, and  said first lens is disposed away from the second lens by a distance D12 on an optical axis thereof so that the following conditional expressions are satisfied: 40 < ν1 < 75, 0.05 <D12/f < 0.8.

Claim 16
The imaging lens according to claim 10, wherein said fifth lens is disposed away from the sixth lens by the distance D56 on the optical axis thereof so that the following conditional expression is satisfied: D56 < D12.


This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Allowable Subject Matter
Claims 11-14 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art taken either singularly or in combination fails to anticipate or fairly suggest the limitations of the independent claims, in such a manner that a rejection under 35 U.S.C. §102 or §103 would be proper.  Although the prior art teaches an imaging lens as outlined above with respect to independent claim 10, the prior art fails to teach such an imaging lens simultaneously satisfying the conditional expressions: 0.05 < f2/f3 < 3, as claimed and defined in dependent claim 11; 0.3 < F23/f < 1.2, as claimed and defined in dependent claim 12; -4 < f4/f < -0.4, as claimed and defined in dependent claim 13; 0.3 < |f5|/|f6| < 1.5, as claimed and defined in dependent claim 14; or 0.2 < La/Hmax < 1.5, as claimed and defined in dependent claim 17.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARRYL J COLLINS whose telephone number is (571) 272-2325. The examiner can normally be reached M-Th 5:30 a.m. - 4:00 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky L Mack can be reached on 571-272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DARRYL J COLLINS/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        
17 November 2021